Case 20-10343-L

 

eas, a Silverstein ¢ .

ane ls Lim Vou &

3 our oldl C-d Want to Start oF ;

b aving, LM A Survivor, Lm nota vietim !

‘ in a seers Of Amer (Ge. They Stole
oacl: Boy Stouts

rh 9 noo Boy Of Ameri@oa. Need bo

le for theiractions.
Compensation for al the thi

NZS +h put
Me +hreew and did- Their ars ote

Child hoed I will Never get bak./ FY
lm asking the lourt$ to do the ri ght thing _
WinXi Mur Compensahon for my Sel anol |
@ All OF US Who had our Oni

hood Stolen
yom {The Bey Stoccts of Ameri @o-
fow Can Not put a prite+aqg on Some+h,
WhKe your right +0 be a inowee Child
Haken from You:

'm asking! You Saustite Lauri Selby J;
and the wnt? +o do the right thir ern
Slo That, and Fil of us “an dortin we.
Movin fouoord in OUL JifES ing and

 

ny

WAS

t

LL Nef So We CaN put this behing
Thank You oinderly

Yo ut S

Y//, ¢ /a0oa/

ANF AWARE

nae

AK
cin

e
FILED
anti MAY 6 AN Wt

 

 
